Citation Nr: 9936027	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought on appeal.

A hearing was held before a Member of the Board sitting in 
St. Petersburg, Florida, in August, 1999.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.  


REMAND

As an initial matter, the Board finds that a formal decision 
with respect to well-groundedness need not be made at this 
time.  First, the RO apparently has considered this claim to 
be well-grounded and undertook review of the claim on the 
merits.  The Board agrees with this analysis and will do 
likewise.  Further, the Board finds that the private 
physician's statement that the veteran is disabled is 
sufficient to well ground a claim for individual 
unemployability.

Once a determination is made that the claim is well grounded, 
the Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Turning to the merits of the veteran's claim, the Board finds 
that further development is in order.  Specifically, in 
addition to his single service-connected gastrointestinal 
disability, the veteran has apparently been diagnosed with 
several nonservice-connected disorders, including memory 
loss, gout, hypertension, chronic obstructive pulmonary 
disease, transient ischemic attacks, pancreatic 
insufficiency, hernia repair, and hemorrhoids.  It is unclear 
what degree of the veteran's unemployment can be attributed 
to a single service-connected gastrointestinal disability and 
how much is based on nonservice-connected disabilities.  
Further, it is unclear what effect the appellant's age has on 
his ability to work.  Age is not for consideration in 
determining eligibility for unemployability benefits.

Moreover, although the veteran has not worked since 1976, it 
appears that the medical evidence of record indicates that 
the gastrointestinal symptoms of which he now complains also 
existed during his 20 years of employment.  Further, at the 
time the veteran quit working in 1976, the evidence contained 
in the file suggests that he retired due to a back 
disability.  Finally, the Board recognizes a statement from a 
private treating physician to the effect that the veteran is 
unemployable due to his gastric disability; however, it does 
not appear that the private treating physician considered the 
effect of the veteran's several nonservice-connected 
disabilities on his ability to maintain employment.  
Additionally, it is not clear that the reported symptoms and 
findings support the opinion that the gastrointestinal 
disorder alone supports the conclusion of unemployability.

In order to make certain that all records are on file, while 
the case is undergoing other development, a determination 
should be made as to whether there has been recent medical 
care, and whether there are any additional records that 
should be obtained.  While the Board regrets the delay 
involved in remanding this case, proceeding with a decision 
on the merits at this time would not ensure full compliance 
with due process.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with medical treatment not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
veteran, to request any and all medical 
or treatment records or reports relevant 
to his service-connected and nonservice-
connected disabilities.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  The veteran should be scheduled for a 
VA examination to determine the degree of 
industrial impairment caused by his 
single service-connected gastrointestinal 
disability.  The claims folder should be 
made available to the examiner for 
review.  The examiner is asked to offer 
an opinion addressing the impact of the 
veteran's service-connected disability on 
his employability.  Consideration should 
be given to the impact of the veteran's 
various nonservice-connected disabilities 
on his employment, including memory loss, 
gout, hypertension, chronic obstructive 
pulmonary disease, transient ischemic 
attacks, pancreatic insufficiency, hernia 
repair, and hemorrhoids.  

Specifically, the examiner is asked to 
generally address the extent of 
functional and industrial impairment from 
the veteran's identified service-
connected gastrointestinal disability, as 
distinguished from the various 
nonservice-connected disabilities.  If it 
is determined that additional 
examination(s) are needed, such 
examination(s) should be scheduled and 
conducted.  Any findings of anemia, or 
other significant impairment of health 
should be set forth in detail.

The examiner is asked to comment on the 
private physician's opinion regarding the 
veteran's unemployability and is also 
asked to offer a medical opinion as to 
the effect of the veteran's various 
gastrointestinal symptoms on his 
unemployment now, as compared to the 
gastrointestinal symptoms during his 20 
years of employment.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  Thereafter, the RO should 
readjudicate the current claim for a 
total rating based on individual 
unemployability due to the veteran's 
service-connected gastrointestinal 
disability.  To the extent the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned for further appellate 
consideration to the extent such action is in order.  No 
action is required of the appellate until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


